Citation Nr: 0117012	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the 30 percent rating assigned for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
collapsed lung.

3.  Entitlement to service connection for residuals of a 
shrapnel wound to the stomach.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by a Regional Office (RO) of 
the Department of Veterans Affairs (VA) in which the veteran 
was awarded entitlement to service connection for PTSD 
evaluated as 30 percent disabling, and denied entitlement to 
service connection for a residuals of a collapsed lung and a 
shrapnel wound to the stomach.  The veteran subsequently 
objected to the assigned rating for his PTSD and the denials 
of his other claims, and an appeal of these decisions was 
perfected.

The veteran's claims of entitlement to service connection for 
residuals of a collapsed lung and a shrapnel wound to the 
stomach, will be addressed in the remand portion of this 
decision.  

The veteran has also submitted a claim of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
This issue has not been developed by the RO and is referred 
to the RO for appropriate disposition.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to an increased rating for 
PTSD has been developed.

2.  The veteran's PTSD is manifested by difficulty sleeping, 
isolation, withdrawal from social contact outside of his 
immediate family, strenuous efforts to avoid potential cues 
to his traumatic experiences, depression evidenced by slow 
and deliberate motor functioning, no delusions or 
hallucinations, no suicidal or homicidal ideations, no 
impairment of thought processes or the ability to engage in 
the activities of daily living, no memory loss, no obsessive 
behavior, no impulse control other than the effort to 
maintain control which has been achieved at significant 
emotional and psychiatric cost, numbing of responsiveness, 
anger outbursts, intrusive thoughts, flashbacks, nightmares, 
and chronic symptoms causing clinically significant 
impairment in social and familial functioning.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have been obtained by the RO.  Additionally, he has 
been provided with a recent VA medical examination addressing 
his PTSD and he and his representative were notified of the 
evidence necessary to substantiate his claim in the Statement 
of the Case of record.  Accordingly, a remand back to the RO 
for compliance with the new duty to assist requirements is 
not necessary, and the veteran is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Entitlement to service connection for PTSD was originally 
granted in a December 1999 RO decision, and a 30 percent 
evaluation was assigned, effective June 4, 1999.  As noted 
above, an appeal of this decision was made.  According to a 
recent decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court"), 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with the veteran's 
original claim for service connection for PTSD, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for the veteran's PTSD; however, in keeping with Fenderson, 
the Board will consider the applicability of such ratings in 
its evaluation.  

The veteran contends that his PTSD is sufficiently severe to 
warrant a rating greater than 30 percent.  He has 
specifically stated that he suffers from flashbacks, 
intrusive thoughts, isolation, irritability, an inability to 
get along with co-workers, disturbed sleep, depression, 
anxiety, and has had to quit his job because his psychiatric 
symptomatology made it impossible for him to continue in his 
position.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2000) (Schedule), the RO ascertained the severity of 
the veteran's PTSD by application of the criteria set forth 
in Diagnostic Code 9411, which requires application of the 
criteria in Diagnostic Code 9440.  Under this provision, a 10 
percent rating requires evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted when the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfered with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances (including work or a worklike 
setting), inability to establish and maintain effective 
relationships.

A total schedular rating is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, memory loss for names of close relatives, own 
occupation, or own name. 

The record reveals that the veteran began treatment for PTSD 
in 1999 at a VA vet center in Pennsylvania.  The 
questionnaire completed at the time of his entry into 
treatment indicated that he had nightmares, insomnia, 
irritability, anxiety, paranoia, increased drinking to numb 
symptoms, and avoidance of movies or television programs 
about the war.  Upon evaluation and treatment the veteran was 
diagnosed with PTSD and noted to have symptoms such as 
depression, intrusive thoughts of his war/combat experiences, 
nightmares, startle reaction, sleep disturbance, and 
avoidance.  He had no delusions, disorganized thinking, 
hallucinations, or suicidal/homicidal ideations.  His speech 
was appropriate, he was oriented to time, place and person, 
and had normal memory function.  His treatment notation also 
indicated that his anxiety increased substantially when he 
had to address his Vietnam experiences.

In September 1999 the veteran underwent a VA PTSD 
examination.  The examiner noted the veteran's employment 
history, which showed consistent employment since discharge, 
with a number of job changes, however.  His most recent job 
was Chief of Security for a university, a job he had held 
since approximately 1993.  During the examination the veteran 
reported having sleep disturbances, flashbacks, isolation, 
and withdrawal from social contact.  The report also noted 
that he made strenuous efforts to avoid potential cues which 
would evoke his memories and experiences, and that he had 
poorly modulated affect, especially with anger.  He was 
objectively noted to be neat and well-dressed, oriented, 
relevant and coherent.  He had no obvious impairment in his 
thought processes or communication, although his 
verbalizations were significantly slowed.  His mood and 
facial expression showed depression, and his motor activity 
was slow and deliberate.  He had no delusions, 
hallucinations, or inappropriate behavior, and denied 
suicidal or homicidal ideations.  He had no problem with 
maintaining personal hygiene or activities of daily living.  
Although he was noted to be vague with some dates, he had no 
memory loss.  The examiner found no indications of obsessive 
or ritualistic behavior which might interfere with routine 
activities, except for his assiduous attempts to avoid his 
combat memories.  Along these lines, the examiner noted that 
the veteran had no impaired impulse control, but that his 
effort to maintain control was achieved at significant 
emotional and psychological cost.  

On testing, the results indicated that the veteran had 
anxiety, tension, depression, an extreme sense of 
vulnerability, insecurity, isolation, social estrangement, 
alienation, distress, self-doubt, and that his choice of 
vocation was an attempt to achieve equilibrium with his 
symptomatology.  He avoids all stimuli associated with his 
trauma, and has a general numbing of responsiveness, 
increased arousal, difficulty sleeping, outbursts of anger, 
and difficulty concentrating.  

In conclusion, the examiner found that the veteran had 
chronic symptoms causing clinically significant impairment in 
social and familial functioning, and assigned the veteran a 
Global Assessment Functioning (GAF) score of 60.  GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders, 32 (4th ed. 1994).  A GAF of 60 is 
defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR any 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."

The veteran indicated in January 2000 that he had panic 
attacks three times a week, that he had held 10 jobs in 20 
years, and that he had resigned from his job as Chief of 
Security because he could not cope with the duties due to his 
psychiatric symptoms.  

Also in January 2000 the veteran was examined by a VA 
examiner to determine if medication was appropriate.  The 
examiner noted that the veteran reported panic attacks, but 
felt that the symptoms seemed more like anxiety and 
depression than actual panic attacks.  The veteran was noted 
to have trouble sleeping, forgetfulness, and be easily 
angered.  He also reported trouble dealing with minor 
problems or stresses such as bills and situations at work.  
Nonetheless, the examiner reported that the veteran 
socialized well and had many friends, and had been married 
for 30 years.  He declined to prescribe medication because 
the veteran was moving to Florida and he did not think that 
it was appropriate to do so without the ability to monitor 
the impact of the medication on the veteran.  He suggested 
that the veteran seek treatment when he reached Florida.  He 
assigned a GAF of 70.  A GAF of 70 is defined as "some mild 
symptoms (e.g., depressed mood, and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Despite the GAF assigned by the January 2000 examiner, the 
Board finds that the severity of the veteran's PTSD warrants 
the assignment of a 50 percent evaluation.  In weighing the 
evidence, the Board notes that the September 1999 examination 
included objective test findings, and more thoroughly 
evaluated the veteran's symptomatology than the more recent 
January 2000 examination.  Moreover, the purpose of the 
January examination was to determine if the veteran needed 
medication, and not to evaluate the severity of his 
condition.  Nonetheless, the January examination did indicate 
that the veteran may need medication, and that he suffered 
from depression, anxiety and trouble sleeping.  

However, more significantly in the Board's assessment, the 
September 1999 evaluation indicated that the veteran had 
clinically significant impairment in his social and familial 
functioning, and that testing revealed him to have numbing, 
increased arousal, difficulty concentrating, anger outbursts, 
and difficulty sleeping.  Moreover, his rigid control were 
maintained at significant emotional and psychological costs, 
and he had slow motor activity and response.  While the 
examiner also noted no impairment of his thought process or 
in his ability to maintain the activities of daily living, 
given his other symptomatology, his departure from his job, 
and his moderate GAF evaluation, the Board finds that the 
severity of his PTSD more nearly approximates a 50 percent 
evaluation.  That is, he has disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships outside of his 
immediate family.

Examining the record, a rating greater than 50 percent is not 
warranted since the veteran does not demonstrate suicidal 
ideation, obsessional rituals, illogical or irrelevant 
speech, near-continuous panic or depression affecting his 
ability to function independently, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or the inability to establish and maintain effective 
relationships.  Specifically, none of the medical evidence 
reveals these types of symptoms, which precludes the 
assignment of a rating greater than 50 percent.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.


REMAND

As noted above, while the veteran's claim was pending, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  
Consequently, the VA is obligated to assist the veteran in 
the development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition, to eliminating the well-
groundedness requirement, the statute also amplified the duty 
to assist itself and more specifically defined it.  Id.  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims of entitlement to 
service connection for residuals of a collapsed lung and 
shrapnel wounds to his stomach.  Specifically, the Board 
notes that the veteran has not been provided with a VA 
examination to determine if he has a current disability 
related to his alleged collapsed lung and abdominal shrapnel 
wounds.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should accord the veteran an 
examination or examinations of his 
residuals of a collapsed lung and 
residuals of a shrapnel wound to the 
stomach to determine the presence and 
extent of any current disability.  The 
veteran's claims folder is to be made 
available to the examiner for review prior 
to this examination.  The examiner should 
be specifically requested to provide 
opinions as to whether the veteran has any 
residuals of a collapsed lung or a 
shrapnel wound to the stomach/navel, and 
if so, the examiner should note the 
approximate date of onset of any current 
disability found and render an opinion as 
to whether any current disability is 
etiologically related to the veteran's 
active service and/or the result of 
trauma.  All findings, and the reasons and 
bases therefor, should be set forth in a 
clear, logical and legible manner on the 
examination report.

3.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



